10
ll
12
13
14
15
16
17
18
19
20
21
22
23

24

SUZANNE-JULIETTE MOBLEY, DANIEL
MANRIQUEZ, and VICTOR ONUOHA, on

behalf

situated,

VS.

FACEBOOK, INC.,

Case 5:16-Cv-06440-E.]D Document 78-1 Filed 12/04/18 Page 1 of 6

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

of themselves and all others similarly

Plaintiffs, Case No. 16-cv-06440-EJD

Defendant.

 

 

 

 

 

40721536.3

DECLARATION OF HUNTER HUGHES
IN SUPPORT OF REQUEST FOR CONTINUANCE
CASE NO. l6-CV-06440-EJD

 

10

11

12

13

14

15

16

18

19

20

21

22

23

24

Case 5:16-Cv-06440-E.]D Document 78-1 Filed 12/04/18 Page 2 of 6

DECLARATION OF HUNTER HUGHES

My background

l. My name is Hunter Hughes. After practicing law for more than 40 years, l now
primarily work as a mediator, arbitrator, and special master. While my principle office is in Atlanta,
my practice as a neutral extends to cases pending across the United States.

MY efforts to aim the parties in resolving this litigation

2. The parties to this action retained me to serve as a mediator to assist them in resolving
their dispute. l submit this declaration in support of the parties’ joint request for a continuance of the
motion hearing and case management conference set for December 13, 2018, until January 24, 2019.
Below I explain my involvement in the parties’ mediation efforts and why I believe a continuance is
warranted and then address my background and qualifications generally. I have not received any
compensation for providing this declaration. The only compensation I have received is for my

service as a mediator in the action, which was shared equally by the parties.

3. I was retained by the parties in July of this year, following what I understand were
mediation efforts that brought them close to settlement but left various issues unresolved. At the
same time, a related case was filed in another court which increased the complexity of the
discussions. The parties, along with the plaintiffs in the related case, retained me to assist them in
reaching a global resolution. Due to scheduling conflicts and the challenges of coordinating multiple

cases, we were unable to schedule joint mediation sessions until September 11 and October 8.

4. In advance of the September 11 mediation session, the parties submitted detailed and
comprehensive briefs, which included a written settlement proposal from plaintiffs in this action.
During the September 11 mediation session, the parties identified key issues necessary to settlement,
and agreed that Facebook would provide a Written proposal on these issues to which plaintiffs would

respond in writing in advance of their second mediation session on October 8.

 

 

 

40721536.3 - 1 - DECLARATION OF HUNTER HUGI-IES
IN SUPPORT OF REQUEST FOR CONTINUANCE

 

CASE NO. l6-CV-06440-E.]D

10

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 5:16-Cv-06440-E.]D Document 78-1 Filed 12/04/18 Page 3 of 6

5. Facebook provided a written proposal to plaintiffs on September 25. Plaintiffs
responded to Facebook’s proposal in writing on October 2. The parties met in person to discuss
those written proposals on October 8 and have continued their discussions since then.

6. On November 8, plaintiffs provided a draft term sheet to Facebook. With my input
and assistance, the parties have discussed the term sheet in detail over many conversations and
agreed that Facebook will provide a written response to be discussed in a further mediation session
during the week of December 10.

7. The parties have informed me that a hearing on Facebook’s motion to dismiss has
been set for December 13.

gte narties’ ioint request for a continuance of the December 13 hearing

8. Based on the parties’ recent written proposals and term sheet, as well as my
discussions with Facebook regarding their anticipated response to the term sheet, I believe that the
parties are aligned on all but a few remaining issues, which have the best chance of being resolved if
the parties are able to focus their efforts on doing so over the next few weeks, including through one
more mediation session dedicated to those issues during the week of December 10. For that reason,
l submit this declaration in support of the parties’ joint request for a continuance of the motion
hearing and case management conference set for December 13, 2018, until January 24, 2019.

Additional details regarding mv backgroi_md a\_icl experience

9. Below is an overview of my background and qualification After receiving my B.A.
and J.D. degrees with honors from the University of Virginia, I moved to Atlanta and began
practicing law. l was admitted to the Georgia Bar in December 1970 and have been continuously
licensed to practice law in the State of Georgia since that time. For almost forty years, I was a

partner at Rogers & Hardin, where my focus was employment litigation. I was lead trial counsel in

40721536.3 - 2 - DECLARATION OF HUNTER HUGHES
lN SUPPORT OF REQUEST FOR CONTINUANCE

 

CASE NO. 16-CV-06440-E.ID

 

10

11

12

13

14

15

16

18

19

20

21

22

23

24

Case 5:16-Cv-06440-E.]D Document 78-1 Filed 12/04/18 Page 4 of 6

numerous proceedings before state and federal agencies. Over the last 20 years, l developed a
specialty in mediating cases at the request of Courts and other lawyers, particularly class actions and

mass actions. In 2015, I left Rogers & Hardin to become a full-time neutral.

lO. I have served as a neutral in hundreds of national class, collective, and mass actions
(including mediating the Morgan Stanley, Smith Barney, FedEx, Abercrombie, Viacom, Disney,
NBC, Time Warner, Coca-Cola, Home Depot, Publix, Boeing, Wal-Mart, Dell, Xerox, Lowe’s,
Cigna, Lockheed, Credit Suisse, Mutual of Omaha, General Dynamics, Boeing, Bechtel, Intrawest,

AXA, and All Scripts class and/or collective action cases).

l l. l am a Distinguished Fellow in the American College of Civil Trial Mediators and
have been selected for inclusion in multiple editions of Woodward/White’s “Best Lawyers in
America,” Chambers’ USA “America’s Leading Lawyers for Business,” “Who’s Who in American
Law, Law & Politics,” Atlanta Magazine’s Top 10 and Top 100 “Georgia Super Lawyers Top 10
and Top 100,” and Georgia Trend’s “Legal Elite.” l am also past Chairman and Vice Chairman of
the EEO Committee Administrative Section of the American Bar Association and a past President of

the Corporate Counsel Section of the Atlanta Bar Association.

12. I am an Adj unct Professor at the University of Virginia Law School, where l teach a
course on negotiation, and have been a speaker throughout the country at several hundred seminars
and conferences on various topics, including trial practice, alternate dispute resolution, settlement
strategies, damages, and negotiations skills.

13. l have written numerous articles and publications, including “How Our Subconscious
Bias Impacts Negotiations” in the American Journal of Mea’z'ation; Chapter 26, “Mediating Class
Actions: How Mediators Operate and What They Want,” in How ADR Works (BNA Books); and
“Class Actions in Arbitrations,” a treatise project of the American Bar Association Labor and

Ernployment Law Section.

 

 

 

40721536_3 - 3 - DECLARATION OF HUNTER HUGHES
IN SUPPORT OF REQUEST FOR CONTINUANCE

 

CASE NO. 16-CV-06440-EJD

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 5:16-Cv-O6440-E.]D Document 78-1 Filed 12/04/18 Page 5 of 6

l declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

Executed on December 4, 2018, in Atlanta, Georgia.

 

l-Iunter HugheK)

 

 

 

40721536.3 - 4 -

IN SUPPORT OF REQUEST FOR CONTINUANCE

DECLARATION OF HUNTER HUGHES

 

CASE NO. 16-CV-06440-EJD

Case 5:16-Cv-O6440-E.]D Document 78-1 Filed 12/04/18 Page 6 of 6

